MEMORANDUM **
Uriel Serna-Serna appeals from the 50-month sentence imposed following his guilty plea conviction for unlawful reentry in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Serna-Serna contends that the district court erred in enhancing his sentence based on a prior conviction not alleged in the indictment, admitted by him at his change of plea hearing, or proven to a jury beyond a reasonable doubt. We reject this contention as foreclosed. See United States v. Covian-Sandoval, 462 F.3d 1090, 1096-97 (9th Cir.2006).
Serna-Serna further contends that even if Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), has not been overruled, this Court should construe 8 U.S.C. § 1326 pursuant to the doctrine of avoidance of constitutional doubt such that a two-year statutory maximum sentence applies to his offense. This contention is also foreclosed. See United States v. Salazar-Lopez, 506 F.3d 748, 751 n. 3 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.